Citation Nr: 0835076	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  02-07 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975, and from January 1976 to June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In March 2003, the Board denied entitlement to service 
connection for PTSD.  The veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  The Court issued an Order in August 2004 vacating 
the Board's decision and remanding the case.  Judgment was 
entered in September 2004.  Subsequently, the Secretary of 
the VA appealed this decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), which 
affirmed the Court's decision and remanded the case.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the August 2004 Order, which was affirmed by the Federal 
Circuit, the Court vacated the Board's decision and remanded 
the case because the veteran had not received sufficient 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  Specifically, the Court found that 
there was no evidence in the record that the VA ever notified 
the veteran of who was responsible for obtaining the evidence 
necessary to substantiate the claim.  Thus, per the Court 
Order, the RO should provide a VCAA letter informing the 
veteran of the information and evidence necessary to 
substantiate the issue on appeal to ensure full compliance 
with VCAA notice requirements.  See also, Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002); Pelegrini v. Principi 
18 Vet App. 112 (2004).  

According to the claims file, the veteran's claim for PTSD is 
based on an alleged incident of personal assault that 
occurred while in service.  The nature of the veteran's claim 
for PTSD is such that the provisions of 38 C.F.R. § 
3.304(f)(3) regarding claims based on personal assault and 
the method of developing such claims are applicable.  Based 
on review of the record, it appears that the veteran has not 
been sent notice of the amended provisions of 38 C.F.R. 
§ 3.304(f)(3).  This regulation is specifically germane to 
the development and adjudication of this claim as it involves 
the standard of proof and the type of evidence necessary to 
substantiate a claim of service connection for PTSD based on 
personal assault.  VA is required to give the veteran 
notification that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
be considered credible supporting evidence of an in service 
stressor.  See 38 C.F.R. § 3.304(f)(3).  Thus, the VCAA 
letter should provide notice of the types of evidence which 
may be considered in a personal assault claim under 38 C.F.R. 
§ 3.304(f)(3).

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Thus, the RO should also ensure that the 
VCAA notice complies with Dingess/Hartman.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should also advise 
the veteran of the types of evidence 
which may be considered in a personal 
assault claim under 38 C.F.R.  
§ 3.304(f)(3).  Further, the VCAA notice 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006).  

2.	Thereafter, the issue on appeal should 
be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




